DETAILED ACTION 
This Office action has been issued in response to amendment filed June 13, 2022.  
Claims 1, 18 and 19 have been amended. Currently, claims 1-16, 18 and 19 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-16, 18 and 19 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s remarks and arguments with regards to 35 USC §103(a) rejection presented on 06/13/22 have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                    
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
6.	Claims 1-16, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over John Henry Hartman, “The Zebra Striped Network File System” (University Of California at Berkeley, 1994), hereinafter Hartman in view of Huang et al. (WO 02/35359 A2), hereinafter Huang.
As for claim 1, Hartman teaches a distributed computer system having at least one hardware processor and at least one memory, distributed computer system for delivering data to at least one client-side application, the distributed computer system comprising: a database configured to store immutable data blocks, a data distribution entity configured to split source-data in the form of a data file into immutable data blocks and metadata, wherein the data distribution entity is configured to replicate the immutable data blocks and to store the immutable data blocks on at least two different storage nodes of the database, wherein the metadata comprises values referencing the immutable data blocks in the at least two storage nodes for a key-value database call (see page 7, line 20 to page 9, line 12, page 44, lines 1-5);
a data fetching and delivering entity comprising: a fuse-daemon configured to translate a request for a range of data of a file…by at least one client-side application into a quorum-read request for at least one immutable data block to the database (see page 42-44), 
wherein the quorum-read request comprises a plurality of individual parallel requests to different storage nodes storing the same immutable data block, wherein the fuse-daemon is configured to fetch the data blocks delivered by the database in the fastest response and is configured to discard results delivered subsequently to the fastest response, wherein….the fastest response the fuse-daemon orders the storage nodes of the database….requests; wherein the fuse-daemon is configured to generate a virtual file comprising the corresponding range of data from the fetched data blocks (see Hartman, page 30-31, line 42-44, page 48, client tries to open a file for which it has an obsolete cached copy it is notified by the file manager to discard the copy. Each operation on the file system name space is handled by the file manager. If a client wishes to create a file, the file manager can synchronize accesses to the file system name space to ensure that inconsistencies do not occur, pages 36-37, storage nodes, file block on the node that stores that block, page 71, file manager uses the version numbers in the update deltas to apply them to the block maps in correct order).
Hartman teaches the claimed invention including the limitations of file by at least one client-side application; the fastest response the fuse-daemon orders the storage nodes of the database, requests (page 51, lines 10-33; pages 30-31, page 26, fast workstations found), but does not explicitly teach the limitations of “a file triggered by at least one client-side application; fastest response the fuse-daemon; upon receiving the fastest response…cancel processing of the not yet served request”. In the same field of endeavor, Huang teaches the limitations of “a file triggered by at least one client-side application; fastest response the fuse-daemon; upon receiving the fastest response…cancel processing of the not yet served request” (see Huang, page 85, the server trigger a health check attempt; pages 34-35, in response to a fast forward command during content delivery; page 44, stop command is used to shut down and termination requirement during execution, file system responds the content owners request; abstract, ability to serve and reconstruct files in real time, pages 19-20, e.g. retrieve remaining portions of the file from other nodes, page 100, e.g. track file, update corresponding entry, reading current metadata from  virtual file system, expired file has not yet been done or updated, do not continue, page 1, Fig. 7A).
Hartman and Huang both references teach features that are directed to analogous art and they are from the same field of endeavor, such as file system that are connect with servers, updating request on distributed file system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang’s teaching to Hartman's system for storage and distribution of content over a network that eliminate long haul transfer latency and does not require 100% replication to all locations. Hence, provides intelligent storage management based on usage and location transparent access. A portion of the file storing in locations minimize the latency associated with delivering the data to the end user system (see Huang, page 2).
As for claim 18, 
		The limitations therein have substantially the same scope as claim 1 because claim 18 is a method claim for implementing those steps of claim 1. Therefore, claim 18 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang’s teaching to Hartman's system for storage and distribution of content over a network that eliminate long haul transfer latency and does not require 100% replication to all locations. Hence, provides intelligent storage management based on usage and location transparent access. A portion of the file storing in locations minimize the latency associated with delivering the data to the end user system (see Huang, page 2).
As for claim 19, 
		The limitations therein have substantially the same scope as claim 1 because claim 19 is a non-transitory computer program product claim for implementing those steps of claim 1. Therefore, claim 19 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang’s teaching to Hartman's system for storage and distribution of content over a network that eliminate long haul transfer latency and does not require 100% replication to all locations. Hence, provides intelligent storage management based on usage and location transparent access. A portion of the file storing in locations minimize the latency associated with delivering the data to the end user system (see Huang, page 2).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
wherein the data fetching and delivering entity comprises an operating system having an operating system page cache, wherein the operating system page cache is configured to store at least the parts of the fetched data blocks corresponding to the range of data of a file requested by the client-side application (see Hartman, page 44, lines 1-5).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
wherein the data in the virtual file is retrievable by the at least one client-side application as response to the request for a range of data of a file and as response to any future request for the same range of data of a file (see Hartman, page 51, lines 10-33).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
 wherein the database comprising the storage nodes is a NoSQL database (see Hartman, page 55, line 28 to page 56, line 5).


As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
 wherein the values comprised by the metadata are referencing values referencing the immutable data blocks for a key-value database call, these referencing values being generated through hash values of each corresponding data block (see Hartman, page 88, lines 35-38).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
 wherein the database is configured to deliver data corresponding to the file including data of a data block outside of the requested range of the file (see Hartman, page 97, lines 8-26).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
wherein the virtual file comprises, along with the range of data requested, the metadata of data blocks corresponding to data outside of the requested range of the file (see Hartman, page 103, line 15 to page 104, lines 4).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
wherein the fuse daemon is configured to generate the virtual file comprising the metadata (see Hartman, page 121 to page 122, line 3).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
wherein at least two client-side applications employ a common middleware client library to access the virtual file (see Hartman, page 121 to page 122, line 3).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
wherein the fuse-daemon is configured to perform the query for the quorum read operation at least three times in parallel and wherein the same data blocks are stored at least three times on at least three different database storage nodes (see Hartman, page 124).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
wherein the fuse-daemon is configured to perform the query for the quorum read operation three times in parallel and wherein the same data blocks are stored five times on at least five different database storage nodes (see Hartman, page 7, line 20 to page 9, line 12).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
 wherein the operating system of the data fetching and delivering entity is a UNIX based operating system (see Hartman, page 44, lines 1-5).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
wherein the fuse daemon is configured to select and to fetch data blocks based on the range of the data of the file by selecting and fetching those immutable data blocks that contain the data within the requested range of data (see Hartman, page 51, lines 10-33).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
wherein before the quorum read request for at least one immutable data block is issued by the data fetching and delivering entity, a request from the client application to the fuse daemon comprising the name of the data file is issued when a request for opening the data file is issued by the client application (see Hartman, page 55, line 28 to page 56, lines 5).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
 wherein the fuse daemon is further configured to retrieve metadata of the file that comprises the list of blocks with their hash value, the size of the file and the block size, and is to store the metadata on the data fetching and delivering entity, wherein the metadata is retrieved when a request for opening the data file performed by the client application is issued (see Hartman, page 55, line 28 to page 56, lines 5).
As to claim 16, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Huang teach:
 wherein the fuse daemon is to translate the request for a range of data of a file to the quorum read request using the information contained in the metadata, the translation comprising a calculation involving the size of the file, the block size and the requested range, using a calculation rule also obtained from the metadata of the file (see Hartman, page 88, lines 35-38).
As to claim 17, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Prior Arts
7. 	EP 1364510 A2 teaches  B1 teaches creation of integrated read-write file system objects that includes volumes, directories and files. Distribute file system by content owners. Distribution. Replicate and nodes when the rolled up matches the content distribution criteria ([0092]-[0096]).
US 2002/0133491 A1 teaches deliver video file to the requesting user without straining the network. Multiple portions (segments or block files) and storing those portions in locations (e.g. nodes) distributed throughout the network. Create a read-write-able integrated file system. Breaking up the file and reconstructing it for distribution, as well as a technique to distribute file system objects ([0009]).
US 2018/0196831 A1 teaches data block duplication is a specialized data compression technique for eliminating duplicate copies of repeating data blocks. Data block deduplication is used to improve storage utilization and can also be applied to network data transfers to reduce the number of data blocks that must be sent to store to memory. Unique data blocks are identified and stored during a process of analysis. Data blocks are compared to the stored copy and whenever a match occurs, the redundant data block is replaced with a small reference that points to the stored data block ([0042]).
US 20020133491, US 20180196831, US 20180196825, US 20200159760, US 10884984, US 10558699, US 20180196820, US 20200218752, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
8.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96)
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hossain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154 
8/18/22